Fourth Court of Appeals
                                         San Antonio, Texas
                                                  May 1, 2019

                                             No. 04-19-00052-CV

                                            IN RE Phillip DANDY

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On January 29, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

         It is so ORDERED on May 1, 2019.



                                                                       _____________________________
                                                                       Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2019.

                                                                       _____________________________
                                                                       Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CI-11412, styled Daniel Uro v. Lyft, Inc. v. Phillip N. Dandy, pending
in the 407th Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.